                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER REED,                      :
                                       :
          Plaintiff                    :
                                       :    CIVIL ACTION NO. 3:18-CV-0377
   v.                                  :
                                       :     (Judge Caputo)
WILLIAM WILLIAMS, et al.,              :
                                       :
          Defendants                   :



                                  ORDER

        AND NOW, this 9th day of APRIL 2019, upon consideration of Mr. Reed’s

motion for appointment of counsel (ECF No. 13), the motion is denied without

prejudice.


                                           /s/ A. Richard Caputo
                                           A. RICHARD CAPUTO
                                           United States District Judge
